DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2005/0172054 issued to Mathrubutham et al. (“Mathrubutham”) and further in view of Pub. No. US2017/0031723 issued to Santhosh Phillip George (“George”).
As to Claims 1 and 11, Mathrubutham teaches a method comprising: 
storing, at a job processing server (Mathrubutham, Figure 1A server computer 120, [0029]), a job queue including a plurality of job records, each job record having corresponding job parameters (Mathrubutham, Figures 2B and 4B-D, [0038] whereas storing the work requests in transport structures 182 [0054] whereas in-memory structure 450 contains four work requests, wherein each work request includes a work request key, a work request ordering identifier, a structure identifier, and data that read on corresponding job parameters); 
detecting job initiation data at a data source (Mathrubutham, Figure 1A in conjunction with Figure 2b, [0043] whereas client application 110a generating a work request); 
(Mathrubutham, [0038] whereas work request reader 130 retrieves work requests from the transport structure 182); and 
responsive to a predefined trigger, for each job in the job queue, processing the job based on corresponding job parameters, wherein processing the job includes sending instructions for execution by a second server, the instructions for performing an update at the second server (Mathrubutham, [0006] whereas for example, a work request may provide data) and a description of what is to be done such as creating, deleting, or updating an entry in a data store  [0038] whereas structure processor 136 retrieves work requests from the in-memory structure 140 and forwards the work requests to the business process 132 for processing [0054] whereas in-memory structure 450 contains four work requests, wherein each work request includes a work request key, a work request ordering identifier, a structure identifier, and data that read on corresponding job parameters [0027] whereas designations of "a" and "n" after reference numbers, e.g., 100a .  . . 110n, are used to indicate one or more elements such as client computers 100a … 100n  that may comprise any computing device known in the art, such as a server, etc. with [0035] whereas server computer 120 and/or other (read on second) computers connected to server computer 120).
Mathrubutham does not explicitly teach creating a new job record including the new job parameters in the job queue.  However,  
George teaches creating a new job record including the new job parameters in the job queue (George, Figures 1 and 2 job queue 126 and 218, [0058] whereas job manager 510 to monitor the number of tasks created and their status).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date 
As to Claims 2 and 12, Mathrubutham in combination with George teaches wherein detecting job initiation data comprises periodically querying the data source for the job initiation data (Mathrubutham, [0044] whereas logic implemented when a work request is to be stored in an in-memory structure 140 begins in block 300 ...detecting that the work request is being transferred into or out of an in-memory structure 140... may occur periodically).
As to Claims 3 and 13, Mathrubutham in combination with George teaches wherein detecting job initiation data comprises receiving the job initiation data responsive to a database trigger procedure initiated at the data source (Mathrubutham, Figures 1B and 2A, [0037] whereas certain alternative implementations, a business process 132 may receive work requests from multiple client applications 110 [0040] wherein alternative implementations, work requests and business processes 132 may be associated using other techniques, e.g., all business processes 132 receive all work requests and process the desired ones).
As to Claims 4 and 14, Mathrubutham in combination with George teaches wherein the predefined trigger comprises a time of day (George, Figures 2 and 11, [0038-46, [0097] whereas for example, assume that there is a job scheduled to run at 4:00 PM every day). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since George and Mathrubutham are in the same field of endeavor such as processing 
As to Claims 5 and 15, Mathrubutham in combination with George teaches further comprising initiating a job queue timer in response to creating the new job record in the job queue (George, Figures 1 and 2 job queue 126 and 218, [0058] whereas job manager 510 to monitor the number of tasks created and their status); and wherein the predefined trigger comprises a time of the job queue timer elapsing (George, Figures 1-2 and 9, [0006]  [0038-47] [0078-82]).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since George and Mathrubutham are in the same field of endeavor such as processing work requests to provide method and system which implement framework schedules to process jobs queued having parameter timer as a predefined trigger (George, [0047]).
As to Claims 6 and 16, Mathrubutham in combination with George teaches wherein the data source is hosted at the second server (Mathrubutham, Figure 1A, [0027] whereas designations of "a" and "n" after reference numbers, e.g., 100a .  . . 110n, are used to indicate one or more elements such as client computers 100a … 100n  that may comprise any computing device known in the art, such as a server, etc. with [0035] whereas server computer 120 and/or other computers connected to server computer 120); and wherein processing the job further comprises updating the data source (Mathrubutham, [0006] whereas for example, a work request may provide data) and a description of what is to be done such as creating, deleting, or updating an entry in a data store).
Claims 7 and 17, Mathrubutham in combination with George teaches wherein processing the job comprises updating a secondary data source hosted at the second server (Mathrubutham, Figure 1A, [0006] whereas for example, a work request may provide data) and a description of what is to be done such as creating, deleting, or updating an entry in a data store, [0027] whereas designations of "a" and "n" after reference numbers, e.g., 100a .  . . 110n, are used to indicate one or more elements such as client computers 100a … 100n  that may comprise any computing device known in the art, such as a server, etc. with [0035] whereas server computer 120 and/or other computers connected to server computer 120).
As to Claims 8 and 18, Mathrubutham in combination with George teaches wherein processing the job further comprises receiving a status indicator from the second server, the status indicator indicating a status of the update (George, [0060] whereas updateJobQueueWithJobStatus 536 in each job runner updates back the corresponding job queue entry with the execution status success/failure, completion time, agent, machine name, etc. This can be used by the requester of the job to check if the job completed or not).
As to Claims 9 and 19, Mathrubutham in combination with George teaches wherein processing the job further comprises: responsive to receiving the status indicator, removing the job from the job queue (Mathrubutham, [0038] whereas after completing a work request, a business process 132 removes the work request from the appropriate transport structure 182 and performs other processing to clean up the transport structure 182).
As to Claims 10 and 20, Mathrubutham in combination with George teaches wherein processing the job further comprises generating a log line in a job log at the (Mathrubutham, Figure 1A log 172, [0034] whereas log 172 provides information about work requests, e.g., a work request key, a work request ordering identifier, and a structure identifier, and the state of the work requests, e.g., whether a work request was in progress when a system, e.g., server computer 120 failure occurred).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Fletcher et al teaches dynamic scheduling of tasks, tasks queueing and status.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163